DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 12, 2020.  Claims 1 – 10 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2020 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on June 06, 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent No. JP 2017/149177 A to ISHIGURO et al. (herein after "Ishiguro") in view of Japanese Patent No. JP 2000/333305 A to KURODA et al. (herein after "Kuroda").


As to Claim 1, (Original) 
a vehicle control device that automatically controls a speed of a vehicle, the vehicle control device (see Figs. 1 - 4, ¶0005 - ¶0007, and ¶0018.  See Figs. 1 – 2.

    PNG
    media_image1.png
    737
    541
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    739
    544
    media_image2.png
    Greyscale

Ishiguro teaches a vehicle automatic speed control system, consistent with the Applicant’s disclosure, wherein fuel consumption is suppressed as automatic driving is performed according to vehicle speed profile generation device 1) comprising: 
an acceleration/deceleration pattern setting unit that sets a plurality of acceleration / deceleration patterns including acceleration and deceleration in a traveling scheduled zone (see ¶0002, ¶0016 - ¶0026, and ¶0042.  In particular, see Fig. 3 ~ process method steps S001 - S006.

    PNG
    media_image3.png
    807
    518
    media_image3.png
    Greyscale

See ¶0019, ¶0023, ¶0026, and ¶0042.  Ishiguro teaches predetermined shift patterns perform to a plurality of acceleration / deceleration patterns per road links requiring speed up and / or slow down operation of the vehicle velocity / acceleration.  Traveling scheduled zones are taught as “signalized intersections or temporary stop points” where the vehicle must comply to accelerations and / or decelerations necessary to comply with the rules of the road prescribed by these particular traveling scheduled zones), and 
sets the speed to be the same in a region between an acceleration region and a deceleration region.  (See Fig. 3 - 4 ~ process method steps S011, ¶0047 - ¶0050.

However, Ishiguro’s vehicle speed profile generation system does not teach, or suggest, such that in each acceleration/deceleration pattern based on traveling history in the traveling scheduled zone.

Kuroda’s work presents a vehicle drive control system wherein a vehicle’s route up to a destination is divided into a plurality of sections, while prescribing and administering a vehicle speed profile based upon the road condition of the route, and the driving history of a driver. Operation schedules of an engine and a motor for each section are set, so that fuel consumption up to the destination is minimum, on the basis of the vehicle speed profile and the fuel consumption characteristic of the engine.
Kuroda further teaches a system wherein each acceleration/deceleration pattern based on traveling history in the traveling scheduled zone.  (See Figs. 1 - 9, ¶0005 - ¶0007, and ¶0029 - ¶0030.  In particular, see Fig. 6 ~ process method steps 3 - 4.  

    PNG
    media_image4.png
    804
    388
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    270
    363
    media_image5.png
    Greyscale


See Figs. 7, driving history table records running speed, acceleration at starting, and deceleration at stopping for each road type."  See Fig. 8, See ¶0029 - ¶0030, operation history recording device 35, uses historical vehicle traversing data through a region to develop speed profiles for specific zones within that area, which may include traffic lights or intersections.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ishiguro’s vehicle speed profile generation system with the vehicle historical acceleration / deceleration travel register as taught by Kuroda.  Motivation for combining the element(s) can include, but are not 

As to Claim 2, (Original) 
Modified Ishiguro substantially discloses the vehicle control device according to claim 1.
However, Ishiguro’s vehicle speed profile generation system does not teach, or suggest wherein the traveling history includes number of times the vehicle has fallen below a set lower limit speed or a time when the vehicle has fallen below the set lower limit speed when traveling in the traveling scheduled zone.
On the other hand, Kuroda teaches wherein the traveling history includes number of times the vehicle has fallen below a set lower limit speed or a time when the vehicle has fallen below the set lower limit speed when traveling in the traveling scheduled zone. (See Figs. 1 - 9, ¶0005 - ¶0007, ¶0029 - ¶0031, and ¶0035.  In particular, see Fig. 6 ~ process method steps 4 - 6, ¶0029 - ¶0031, and ¶0035, Kuroda teaches wherein driving history recording means 35, in conjunction with operation history recording device 35 evaluates the number of deceleration times the vehicle falls below a set lower limit speed such as when traveling through a traveling scheduled zone for example the exit tollhouse of the expressway.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ishiguro’s vehicle speed profile 

As to Claim 3, (Original) 
Modified Ishiguro substantially discloses the vehicle control device according to claim 1.
However, Ishiguro’s vehicle speed profile generation system does not teach, or suggest wherein the traveling history includes number of times the vehicle has exceeded a set lower limit speed or a time when the vehicle has exceeded the set lower limit speed when traveling in the traveling scheduled zone. 
Conversely, Kuroda teaches wherein the traveling history includes number of times the vehicle has exceeded a set lower limit speed or a time when the vehicle has exceeded the set lower limit speed when traveling in the traveling scheduled zone. (See Figs. 1 - 9, ¶0005 - ¶0007, ¶0029 - ¶0031, and ¶0035.  In particular, see Fig. 6 ~ process method steps 4 - 6, ¶0029 - ¶0031, and ¶0035.  Figs. 1 - 9, ¶0005 - ¶0007, ¶0029 - ¶0031, and ¶0035.  In particular, see Fig. 6 ~ process method steps 4 - 6, ¶0029 - ¶0031, and ¶0035.  Kuroda teaches wherein driving history recording means 35, in conjunction with operation history recording device 35 evaluates the number of times the vehicle falls exceeds a set lower limit speed in a traveling scheduled zone.)


As to Claim 4, (Original) 
Modified Ishiguro substantially discloses the vehicle control device according to claim 1.
However, Ishiguro’s vehicle speed profile generation system does not teach, or suggest wherein the traveling history includes number of times the vehicle has exceeded a set lower limit speed or a vehicle speed at which the vehicle has exceeded the set lower limit speed when traveling in the traveling scheduled zone.
On the contrary, Kuroda teaches wherein the traveling history includes number of times the vehicle has exceeded a set lower limit speed. (See Figs. 1 - 9, ¶0005 - ¶0007, ¶0029 - ¶0031, and ¶0035.  In particular, see Fig. 6 ~ process method steps 4 - 6, ¶0029 - ¶0031, and ¶0035.  Figs. 1 - 9, ¶0005 - ¶0007, ¶0029 - ¶0031, and ¶0035.  In particular, see Fig. 6 ~ process method steps 4 - 6, ¶0029 - ¶0031, and ¶0035.  Kuroda teaches wherein driving history recording means 35, in conjunction with operation 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ishiguro’s vehicle speed profile generation system with the vehicle historical acceleration / deceleration travel register which records the number of times vehicle has exceeded the lower speed limit setpoint, as taught by Kuroda.  Motivation for combining the element(s) can include, but are not limited to: facilitating calibration and implementation of greater precision in autonomous vehicle acceleration / deceleration schemes or profiles during specified traveling scheduled zones.

Claims 5 – 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent No. JP 2017/149177 A to ISHIGURO et al. (herein after "Ishiguro") in view of Japanese Patent No. JP 2000/333305 A to KURODA et al. (herein after "Kuroda"), and further in view of Japanese Patent No. JP 2014/115877A to YONEMORI (herein after "Yonemori").

As to Claim 5, (Currently Amended) 
Modified Ishiguro substantially discloses the vehicle control device according to claim 1.
However, Ishiguro’s vehicle speed profile generation system does not teach, or suggest, wherein the acceleration/deceleration pattern is a pattern in which the vehicle accelerates, travels at a set speed, and then decelerates, and 
the acceleration/deceleration pattern setting unit sets the acceleration / deceleration pattern based on a statistical representative value (average value, median, or mode) of the number of times the vehicle has fallen below the set lower limit speed and 
the time the vehicle has fallen below the set lower limit speed of the traveling history.
Yonemori’s work presents a traffic jam prediction device 200 which identifies an edge vehicle lane where the probe vehicle P travels on the basis of the received probe information and map data; predicts a speed function determined for each edge vehicle lane; and estimates a degree of the traffic jam for each edge vehicle lane on the basis of the prediction result.  (See Figs. 1 – 4, and 8.)
Conversely, Yonemori’s traffic congestion prediction system further teaches wherein the acceleration/deceleration pattern is a pattern in which the vehicle accelerates, travels at a set speed, and then decelerates (see Figs. 10 - 11b, ¶0004 - ¶0007, and ¶0038 - ¶0049.  In particular, see Figs. 11a - 11b.  See ¶0040 - ¶0041, and ¶0048), and the acceleration/deceleration pattern setting unit sets the acceleration / deceleration pattern based on a statistical representative value (average value, median, or mode) of the number of times the vehicle has fallen below the set lower limit speed and the time the vehicle has fallen below the set lower limit speed of the traveling history.  (See Figs. 10 - 11b, 24 - 25, ¶0004 - ¶0007, and ¶0038 - ¶0049.  in particular, see Figs. 11a - 11b.  See ¶0040 - ¶0041, and ¶0048, Yonemori's work builds on the statistical models from Patent Documents 1 and 2 disclosed in ¶0004 - ¶0007.  The travel history Tb1 record that Yonemori teaches considers traffic jam situations that the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ishiguro’s vehicle speed profile generation system with the acceleration / deceleration control profile settings corresponding to statistically based vehicle historical speed patterns, as taught by Yonemori.  Motivation for combining the element(s) can include, but are not limited to: facilitating calibration and implementation of greater precision in autonomous vehicle acceleration / deceleration schemes or profiles; achieving improved fuel efficiencies reduced fuel consumption especially with regards to adaptive cruise control and vehicle platoon driving systems.

As to Claim 6, (Original) 
Modified Ishiguro substantially discloses the vehicle control device according to claim 5.
However, Ishiguro’s vehicle speed profile generation system does not teach, or suggest, wherein the acceleration/deceleration pattern setting unit sets the set speed to be lower than a speed limit of the traveling scheduled zone in the traveling history.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ishiguro’s vehicle speed profile generation system with the acceleration / deceleration control profile settings corresponding to statistically based vehicle historical speed patterns, as taught by Yonemori.  Motivation for combining the element(s) can include, but are not limited to: facilitating calibration and implementation of greater precision in autonomous vehicle acceleration / deceleration schemes or profiles; and achieving improved fuel efficiencies reduced fuel consumption especially with regards to adaptive cruise control and vehicle platoon driving systems.

As to Claim 7, (Original) 
Modified Ishiguro substantially discloses the vehicle control device according to claim 5.
However, Ishiguro’s vehicle speed profile generation system does not teach, or suggest, wherein the acceleration/deceleration pattern setting unit sets the set speed to be higher than an average speed (average value of travel distance/travel time) of the traveling scheduled zone in the traveling history.
On the contrary, Yonemori’s traffic congestion prediction system teaches wherein the acceleration/deceleration pattern setting unit sets the set speed to be higher than an average speed (average value of travel distance/travel time) of the traveling scheduled zone in the traveling history.  (See Figs. 10 - 11b, 24 - 25, ¶0004 - ¶0007, and ¶0038 - ¶0049.  in particular, see Figs. 11a - 11b.  See ¶0040 - ¶0041, and ¶0046 - ¶0048.  Yonemori teaches wherein the vehicle speed may be set higher than an average speed of the traveling scheduled zone in travel history Tb1.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ishiguro’s vehicle speed profile generation system with the acceleration / deceleration control profile settings corresponding to statistically based vehicle historical speed patterns, as taught by Yonemori.  Motivation for combining the element(s) can include, but are not limited to: facilitating calibration and implementation of greater precision in autonomous vehicle acceleration / deceleration schemes or profiles; and achieving improved fuel efficiencies reduced fuel consumption especially with regards to adaptive cruise control and vehicle platoon driving systems.

As to Claim 8, (Original) 
Modified Ishiguro substantially discloses the vehicle control device according to claim 5, 
wherein the acceleration/deceleration pattern setting unit sets the set speed to become higher as the statistical representative value of the number of stops increases, even if the statistical representative value of the stop time is the same.  (See Fig. 3, and ¶0023 - ¶0026. In particular, see Fig. 3 ~ process method steps S004 - S006, and ¶0024. Ishiguro teaches acceleration / deceleration profile settings increases speed as the quantity of stops increase.)

As to Claim 9, (Original) 
Modified Ishiguro substantially discloses the vehicle control device according to claim 5, 
wherein the acceleration/deceleration pattern setting unit sets the acceleration / deceleration pattern so that the vehicle reaches the target acceleration set in advance before reaching the speed of less than or equal to a half of the set speed during the acceleration of the vehicle.  (See Fig. 3, and ¶0023 - ¶0026. In particular, see Fig. 3 ~ process method steps S004 - S006, and ¶0024.)

As to Claim 10, (Original) 
Modified Ishiguro substantially discloses the vehicle control device according to claim 5.
However, Ishiguro’s vehicle speed profile generation system does not teach, or suggest, wherein the acceleration/deceleration pattern setting unit corrects the speed until the vehicle reaches the maximum acceleration according to a distance to a preceding vehicle or a distance to an intersection during the acceleration of the vehicle.
On the other hand, Yonemori’s traffic congestion prediction system teaches wherein the acceleration/deceleration pattern setting unit corrects the speed until the vehicle reaches the maximum acceleration according to a distance to a preceding vehicle or a distance to an intersection during the acceleration of the vehicle.  (See Figs. 10 - 11b, 24 - 25, ¶0004 - ¶0007, and ¶0038 - ¶0049.  in particular, see Figs. 11a - 11b.  See ¶0040 - ¶0041, and ¶0046 - ¶0048.  Yonemori teaches wherein the vehicle speed is calibrated until the vehicle reaches the maximum acceleration according to a distance to an intersection during the acceleration of the vehicle.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ishiguro’s vehicle speed profile generation system with the acceleration / deceleration control profile settings corresponding to statistically based vehicle historical speed patterns, as taught by Yonemori.  Motivation for combining the element(s) can include, but are not limited to: facilitating calibration and implementation of greater precision in autonomous vehicle acceleration / deceleration schemes or profiles; and achieving improved fuel efficiencies reduced fuel consumption especially with regards to adaptive cruise control and vehicle platoon driving systems.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661